Orders affirmed, with costs and disbursements in the accounting proceeding to Herbert S. Greenberg and Maxwell Shmerler, executors, and to the special guardian, payable out of the estate, said disbursements to include such part of the executors’ disbursements as was incurred in printing the consolidated record on appeal to the Court of Appeals and their brief in the accounting proceeding and the special guardian’s brief; and with costs and disbursements in the removal proceeding to Morris Braloff, payable out of the estate, said disbursements to include such part of Ms disbursements as was incurred in printing the consolidated record on appeal to the Court of Appeals and his brief in the removal proceeding. No opinion.
Concur: Chief Judge Conway and Judges Desmond, Fbobssel, Van Voobhis and Bubke. Judges Dye and Fuld dissent in the removal proceeding only, upon the ground that the facts adduced required the removal of the executor Morris Braloff.